Order, Supreme Court, New York County, entered on September 29, 1972, granting mandatory preliminary injunctive relief, unanimously reversed, on the law and on the facts, without costs and without disbursements, and without prejudice as indicated below. In view of the following change in circumstance, to wit, the reversal by this court of the judgment entered in New York County on June 13, 1972 to the extent that it allowed plaintiffs to exercise the option to purchase their proportionate share of the stock of Purofied Down Products Corporation owned by the estates of Sam Puro and Joseph Puro and in view of the withdrawal from the prosecution of this appeal of Jacob Puro, the plaintiff owning the larger interest, we find, irrespective of any other challenge tt> the order appealed from, that a proper basis for the relief accorded by the learned court below no longer exists. In fact, the provisions of the order appealed from herein recognized that a reversal of the June 13, 1972 judgment would require reconsideration- of the relief granted. The reversal is, therefore, without prejudice to such further application, if any, as the remaining plaintiff may be advised to make in the court below. Concur — McGivern, J. P., Nunez, Murphy, Steuer and Capozzoli, JJ.